Citation Nr: 0914495	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
claimed as secondary to Agent Orange, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The matter was previously before the Board in February 2007.  
The Board remanded the case for additional development.  As 
discussed below, the Board finds that further development is 
necessary with respect to the issue of whether new and 
material evidence has been submitted for service connection 
for bilateral hearing loss, and for the issue of service 
connection for diabetes mellitus.

The Board notes that the Veteran had previously perfected an 
appeal regarding service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA had disagreed with the Court's decision in 
Haas and sought to have that decision appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by the decision in Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In this case, the Veteran 
received the Vietnam Service Medal with two Bronze Service 
Stars.

In February 2007, the Board informed the Veteran that once a 
final decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed would resume.

VA's Office of General Counsel advised the Board that, 
because the Court concluded in Ribaudo v. Nicholson, 21 Vet. 
App. 137, 146-47 (2007), that all claims at VA subject to the 
original Haas stay would remain stayed until a mandate was 
issued in the Federal Circuit's decision in Haas, such claims 
should not be adjudicated until a mandate was issued at the 
Federal Circuit.  Given the foregoing, the claim for service 
connection for diabetes mellitus as due to herbicide exposure 
continued to be stayed.

In Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), the Federal 
Circuit reversed the Court's decision in Haas and found that 
VA's requirement that a claimant have been present within the 
land borders of Vietnam to obtain the benefit of the 
presumption of herbicide exposure was a permissible 
interpretation of the governing statute and its implementing 
regulation.  

Further, the United States Supreme Court recently denied 
certiorari in the Haas case.  As the Ribaudo stay of Haas-
related cases is no longer in effect, and the Haas litigation 
has concluded, VA can proceed at this time with adjudication 
of pending claims that were being held pending resolution of 
the Haas litigation, including the Veteran's claim in this 
case.

The issues of whether new and material evidence was submitted 
for service connection for bilateral hearing loss and service 
connection for diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a decision dated July 1981, the RO denied service 
connection for diabetes mellitus based on the finding that 
the Veteran was not diagnosed with diabetes; the Veteran did 
not appeal the July 1981 decision within one year of being 
notified.

2.  Evidence received since the July 1981 rating decision 
with respect to diabetes mellitus, not previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for diabetes 
mellitus and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision that denied the Veteran's 
claim for service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008). 
 
2.  New and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus, claimed 
as secondary to Agent Orange exposure.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the July 1981 
decision became final because the Veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record was insufficient to establish that the 
Veteran had a current disability.  

Since the prior final decision, evidence has been added to 
the claims file.  Private treatment records indicate that the 
Veteran was diagnosed with diabetes mellitus in October 2000.  

The Board finds that the evidence received since the last 
final decision is new and material.  The evidence was not 
previously considered and raises a reasonable possibility of 
substantiating the Veteran's claim because it goes to a 
previously unestablished fact of whether the Veteran had a 
current disability for which service connection was being 
sought.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, as noted in the REMAND 
section below, additional development is required in order to 
fairly adjudicate the Veteran's claim.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The Veteran contends that he received insufficient notice 
with respect to the issue of whether new and material 
evidence has been submitted regarding service connection for 
diabetes mellitus.  However, as noted above, the Board has 
concluded that the Veteran successfully reopened the claim in 
question.  Therefore, any deficiencies with regard to notice 
are harmless and nonprejudicial.


ORDER

New and material evidence having been received, the claim for 
service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure is reopened; the appeal is 
granted to this extent only.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.

New and Material Evidence for Bilateral Hearing Loss 

The Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in each case.

The Veteran's claim for service connection for bilateral 
hearing loss was denied in a July 1981 rating decision.  With 
respect to the issue of whether new and material evidence was 
submitted in support of that claim, the Board previously 
determined that the Veteran was provided with notice in 
September 2003 of what constitutes "new" and "material" 
evidence in general, but that no notice was provided 
regarding the basis of the Veteran's prior denial and what 
would specifically constitute "material" evidence here.  
The Board remanded the issue so that corrective VCAA notice 
could be sent to the Veteran.  This notice was to include an 
explanation as to what constitutes "new" and "material" 
evidence in the Veteran's case, as well as a description of 
the basis of the prior denial, as outlined by the Court in 
Kent.

The Veteran received a VCAA notice letter in March 2007.  
With respect to the basis of the prior denial, the letter 
stated, "Your claim was previously denied because new and 
material evidence was not submitted.  Therefore, the evidence 
you submit must relate to this fact."  This language does 
not specify which elements of service connection for 
bilateral hearing loss were missing when the claim was denied 
in the July 1981 rating decision, nor does it correctly 
describe evidence that would address these elements.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO should again provide the Veteran with corrective VCAA 
notice assuring that all applicable laws, regulations and 
precedence are satisfied.

Service Connection for Diabetes Mellitus

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(i), which 
requires that the evidence of record 'indicate' that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

Service treatment records dated May 1980 reflect a diagnosis 
of borderline diabetes.  Although the Veteran was afforded a 
VA examination in April 1981, an additional examination is 
necessary in light of the Veteran's new current diagnosis and 
the low threshold established by McLendon.
Additionally, while the VCAA notice letter dated September 
2003 informed the Veteran of the type of evidence necessary 
to substantiate his claim, he was not informed of the 
elements of a service connection claim.  The RO should 
provide the Veteran with corrective VCAA notice assuring that 
all applicable laws, regulations and precedence are 
satisfied.

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
bilateral hearing loss, including a 
description of the basis of the prior July 
1981 denial, and including an explanation 
as to what constitutes "new" and 
"material" evidence in his case, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2. Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
diabetes mellitus, including the elements 
of service connection generally.

3. Schedule the Veteran for a VA 
examination to determine whether his 
current diabetes mellitus is the result of 
service.  The examiner should review the 
claims folder prior to examination.  The 
examiner should state whether it is at 
least as likely as not that diabetes 
mellitus was incurred or aggravated in 
service.  The examiner should provide 
reasons and bases for all opinions 
provided.

4. After the above is complete, 
readjudicate the Veteran's claim of 
whether new and material evidence has been 
submitted sufficient to reopen a claim for 
service connection for bilateral hearing 
loss, and, if so, whether service 
connection is warranted.  Also 
readjudicate the Veteran's claim of 
service connection for diabetes mellitus.  
If the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
allow them the opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


